Citation Nr: 1741882	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991 with additional periods in the Army National Guard and Army Reserve, as indicated in the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri; and a rating decision issued in May 2010 by the RO in Chicago, Illinois.  The RO in Chicago, Illinois currently has jurisdiction of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2014 substantive appeal to the Board (via a VA Form 9) the Veteran requested an in-person Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) with regard to his claims.  The Veteran has a right to a hearing, but one has not yet been held.  38 C.F.R. § 20.700(a) (2016).  There is no evidence in the record that the hearing request has been withdrawn.  The August 2016 Certification of Appeal (VA Form 8) reflects that a hearing was requested but not held.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, with appropriate notice as to the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




